Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended limitation of “merging a first registered 3D model with a second registered 3D model to generate a merged 3D model  wherein the merging includes: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model; and stitching together non-overlapping portions of the first registered 3D model with non-overlapping portions of the second registered 3D model.” have been fully considered but they are not persuasive.
Applicant argues in page 11 that “The Medalia reference does not disclose these limitations because non-overlapping portions of a registered 3D model are not mentioned. In fact, "non-overlapping" is not mentioned a single time in the Medalia reference. Nor does the Hernandez or Salomonsson reference mention "non- gically provide the missing elements.”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Here Medalia is modified by clear teachings of Barajas Hernandez and Salomonsson to obtain the claimed subject matter. While Medalia is silent RE: merging a first registered 3D model with a second registered 3D model to generate a merged 3D model  wherein the merging includes: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model; and stitching together non-overlapping portions of the first registered 3D model with non-overlapping portions of the second registered 3D model, Barajas Hernandez teaches merging the first registered 3D model with a second registered 3D model to generate a merged 3D model in Figs 2A, 3A-B, [0028]-[0029], [0114], [0117] etc wherein several 3D clusters are generated, georeferenced and merged to generate the final 3D representation utilizing parallel processing to accelerate the 3D model generation from a very large numbers of images [0022]-[0023].  Barajas Hernandez further teaches wherein the merging includes: stitching together non-overlapping portions of the first registered 3D model with non-overlapping portions of the second registered 3D model in [0142]-[0143] wherein the merging  the 3D clusters includes mesh stitching or zippered polygon mesh methods. Furthermore  [0143] clearly teaches the non-overlapped portions of the models as the trimmed meshes after removing the overlapping regions (See Figs 4, 6 illustrating clusters with overlapped region) that are stitched by 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Medalia a system and method of merging a first registered 3D model with a second registered 3D model to generate a merged 3D model  wherein the merging includes: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model; and stitching together non-overlapping portions of the first registered 3D model with 
Therefore, the Examiner maintains the 103 rejection of claim 1 obvious over Medalia in view of Barajas Hernandez and Salomonsson as set forth above.
For the same reason as set forth above, independent claims 8 and 15 reciting limitations similar in scope of claim 1 stand rejected. Dependent claims 2, 4-7, 9, 11-14 and 16-20 stand rejected for depending on the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Medalia (US 20080033641 A1), and further in view of Barajas Hernandez  et al (US 20190130641 A1) and Salomonsson et al  (US 20170169605 A1).
RE claim 1, Medalia teaches A computer-implemented method comprising: 
obtaining a plurality of images; generating a three-dimensional (3D) model from the plurality of images ([0029] “a three-dimensional model (the model) of a geographic location is created, as shown at 12. The model is created by compiling and/or assembling multiple image sources, such as, for example, photographs, film, video.”); 
registering the 3D model to a geographic coordinate system as a registered 3D model (Fig 1#14, [0030] “As the model is created, the system links the model and the geographic location”, [0035]); 
receiving, from a client device, a request including a value corresponding to a location within the geographic coordinate system that includes at least a portion of the 3D model (Figs 1#18, 2-3 [0030] “the user can select a destination at 18 and transmit the selection to the database at 20… ”, [0035] “As user input is received for specific coordinate positions, either via index selection or through movement within the two-dimensional map or the three-dimensional model,”); and 
 various information are conveyed to the user from the computer database about the destination associated with that coordinate position or with destinations nearby.” ).  
Medalia is silent RE: 
merging a first registered 3D model with a second registered 3D model to generate a merged 3D model  wherein the merging includes: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model; and stitching together non-overlapping portions of the first registered 3D model with non-overlapping portions of the second registered 3D model.
However Barajas Hernandez teaches merging the first registered 3D model with a second registered 3D model to generate a merged 3D model in Figs 2A, 3A-B, [0028]- [0022]-[0023].  Barajas Hernandez further teaches wherein the merging includes: stitching together non-overlapping portions of the first registered 3D model with non-overlapping portions of the second registered 3D model in [0141]-[0143] “.. the act 352g includes merging densified cluster three-dimensional representations. .. the act 352g can also include merging (e.g., concatenation) of georeference information (e.g., georeferenced point clouds and/or camera poses) and/or common points (i.e., aligned point clouds) to produce a merged three-dimensional representation… the merging act 352h can include mesh stitching or zippered polygon mesh methods. … remove overlapping regions by calculating new vertices and integrating them with new polygons (e.g., triangles) along the intersections of mesh boundaries…. calculate each vertex position as the average position of the vertices that contribute to it (i.e., using the trimmed mesh from the second stage) to improve the quality of the resulting surface.” Wherein the trimmed meshes after removing the overlapping region are the non-overlapped portions of the models (See Figs 4, 6 illustrating clusters with overlapped region). Barajas Hernandez does not explicitly disclose: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model. However Salomonsson teaches merging overlapping portions of model by applying a strategy to choose optimal data points from the overlapped regions in Figs 3-4, 7, [0047]  [0049], [0054], [0055] etc  wherein one or more criteria is used to determine the appropriate data set from overlapping areas of two models to be merged to produce 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Medalia a system and method of merging a first registered 3D model with a second registered 3D model to generate a merged 3D model  wherein the merging includes: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model; and stitching together non-overlapping portions of the first registered 3D model with non-overlapping portions of the second registered 3D model, as set forth above combining Barajas Hernandez and Salomonsson, as this doesn’t change the overall operation of the system, and it could be used to accelerate the final 3D model generation effectively merging the different model portions into a complete/final high quality 3D georeferenced scene/site model from multiple 3d model/submodel and thereby increasing system effectiveness and user experience.
 When Medalia is modified by Barajas Hernandez and Salomonsson as set forth above, it would identify the subset of points in the portion of the merged 3D model in order to provide the portion as the destination model, as readily recognized by one of ordinary skill in the art.
RE claim 7, Medalia as modified by Barajas Hernandez and Salomonsson teaches wherein the plurality of images capture aerial imagery of a geographic region (Barajas Hernandez [0021]). 
RE claim 24, Medalia as modified by Barajas Hernandez and Salomonsson teaches merging the first registered 3D model with the second registered 3D model to generate the merged 3D model comprises: ResponsePage 8 of 14identifying the registered second 3D model based on an overlap with the first registered 3D model in the geographic coordinate system; and generating a portion of the merged 3D model based on at least one point in the first registered 3D model and one point in the second registered 3D model (Barajas Hernandez Figs 4, 6, [0051] “the act 112 can include detecting common keypoints between images in the plurality of digital aerial images 106a-106n. More particularly, the act 112 can include detecting common descriptors”, [0092] etc.).

Claims 8, 14 and 25 recite limitations similar in scope with limitations of claims 1, 7 and 24 respectively and therefore rejected under the same rationale. In addition Medalia teaches A system comprising: a processing device; and a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the processing device to perform the corresponding method steps ([0028]). 
Claims 15, 26 recite limitations similar in scope with limitations of claims 1, 24 respectively  and therefore rejected under the same rationale. In addition Medalia teaches A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer system, cause one or more processing devices to perform the corresponding method steps ([0028], [0030]). 
 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Medalia as modified by Barajas Hernandez and Salomonsson, and further in view of Debrunner  et al (US 20140300885 A1).
RE claim 2, Medalia as modified by Barajas Hernandez and Salomonsson is silent RE:  wherein registering the 3D model to the geographic coordinate system as the first registered 3D model comprises: applying a transform to the 3D model to transform the 3D model from a first coordinate system to the geographic coordinate system, wherein the transform is based in part on global positioning system coordinates associated with the plurality of images and estimated view locations associated with the 3D model. However Barajas Hernandez teaches in [0055]-[0056] wherein transformation of coordinate is typical to generate a georeferenced model. This is readily available or can equally be applied in  Medalia to link the 3D model with corresponding geographic location [0030] to generate the geo-registered 3D model, as readily recognized by one of ordinary skill in the art.
Medalia as modified by Barajas Hernandez and Salomonsson is silent RE: adjusting a location of the transformed 3D model in the geographic coordinate system based on a reference 3D model to generate the first registered 3D model. However Barajas Hernandez teaches adjusting a location of the transformed 3D model in the geographic coordinate system based on a reference model to generate the first registered 3D model as refining the georeferenced model with known accurate source data eg., ground control points (i.e., points placed on the ground at a known location) in  [0057] to further optimize the 3D model.  Barajas Hernandez is silent RE: a reference 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Medalia as modified by Barajas Hernandez and Salomonsson a system and method of adjusting a location of the transformed 3D model in the geographic coordinate system based on a reference 3D model to generate the first registered 3D model, combining the teachings of Barajas Hernandez and  Debrunner as set forth above, as this doesn’t change the overall operation of the system, and it could be used to optimizing the 3D model with accurate representation and thereby increasing system effectiveness and user experience.
Claims 9 and 16 recite limitations similar in scope with limitations of claim 2  and therefore rejected under the same rationale.  
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Medalia as modified by Barajas Hernandez and Salomonsson, and further in view of Rahmes  et al (US 20060228019 A1).
RE claim 4, Medalia as modified by Barajas Hernandez and Salomonsson is silent RE:  further comprising comparing the first registered 3D model to the second registered 3D model to generate a change model, the change 30Atty. Docket No.: 1050.P001 model including an indication of distances between a point in the first registered 3D model to a nearest point in the second registered 3D model.  
However Rahmes teaches in Figs 1A, 2, [0020]-[0021]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Medalia as modified by Barajas 
Claims 11 and 18  recite limitations similar in scope with limitations of claim 4  and therefore rejected under the same rationale.
  
Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medalia as modified by Barajas Hernandez and Salomonsson, and further in view of/evidenced by Gray (US 9754413 B1).
RE claim 5, Medalia as modified by Barajas Hernandez and Salomonsson teaches further comprising: obtaining an image location of an image of the plurality of images and a spatial location within the 3D model corresponding to the image location (Barajas Hernandez [0053] “computing initial camera poses (e.g., camera position) and/or three-dimensional points based on matching keypoints from the plurality of digital aerial images 106a-106n.. the act 114 generates a sparse point cloud comprising a plurality of three-dimensional points”, [0056] “data points within an unreferenced three-dimensional representation (e.g., a point cloud) to relate the data points to corresponding geographic locations on the Earth. For example, the act 116 can include utilizing a Helmert transformation to map a three-dimensional point cloud with a first 
registering the spatial location to the geographic coordinate system; and adding the registered spatial location and an identifier of the image to a database (Medalia [0035] “a geographic reference system that references points in two planes (e.g., longitudinal and/or latitudinal) for the two-map and relates this location to the counterpart location in the three-dimensional coordinate system (e.g., longitudinal, latitudinal, and/or z axis). As user input is received for specific coordinate positions, either via index selection or through movement within the two-dimensional map or the three-dimensional model, various information are conveyed to the user from the computer database about the destination associated with that coordinate position or with destinations nearby.”, [0037] “a photo gallery option 62, which presents to the user multitude of photos associated with the destination… A viewing window 72 allows the user to view the three-dimensional model, a video image, and/or the photos of the selected destination.” wherein the linking/association are typically stored in the database with corresponding identifiers to effectively identify the associated image(s). For example see Gray, col 8 lines 36-39 teaching “an image identifier or a spatial identifier associated with the voxel map location associated with a portion of the first image”  Furthermore Barajas Hernandez [0055]-[0056] “georeferencing can relate all or a portion of an image or three-dimensional representation to coordinates relative to the 
RE claim 6, Medalia as modified by Barajas Hernandez, Salomonsson and Gray teaches further comprising: receiving, from the client device, a message indicative of a position of a representation of at least a portion of the merged 3D model on a graphical display of the client device, the position corresponding to the registered spatial location (Medalia [0035] “input is received for specific coordinate positions, either via index selection or through movement within the two-dimensional map or the three-dimensional model,”); 
obtaining the identifier of the image associated with the registered spatial location from the database; and sending the identifier of the image to the client device (Medalia [0035]-[0037] “input is received for specific coordinate positions, either via index selection or through movement within the two-dimensional map or the three-dimensional model, various information are conveyed to the user from the computer database about the destination associated with that coordinate position or with destinations nearby….tour of the selected destination, which includes and is not limited to 360 degree panorama photographs of selected locations of a particular business… which presents to the user multitude of photos associated with the destination,” wherein presenting the images would include obtaining and sending the identifier to effectively identify and present the associated image(s).).  
Claims 12-13, 19-20 recite limitations similar in scope with limitations of claims 5-6 and therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10255716 B1	Multi-resolution tiled 2.5D delaunay triangulation stitching
US 20180122080 A1	REDUCING STORAGE USING COMMONALITIES
US 20110202510 A1	SUPPORTING MULTIPLE DIFFERENT APPLICATIONS HAVING DIFFERENT DATA NEEDS USING A VOXEL DATABASE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619